PER CURIAM.
The only point presented on appeal in this case is whether or not the trial court erred by not directing a verdict in favor of the defendant-insurance company.
Appellant asserts that the undisputed evidence at trial established that the appel-lee’s medical equipment, which had been placed on display at a medical exhibition in New York, was stolen prior to the time it was picked up by the carrier, Exposition Drayage, Inc.
Therefore, appellant argues that as a matter of law its insurance policy did not cover the loss of five crates containing the equipment.
The terms of the policy covered only items lost while in “due course of transportation.”
We find from the record, however, that a factual issue clearly was created as to whether or not the appellee had effected its delivery of the equipment upon the carrier.
The jury evidently concluded that the carrier had picked up the equipment and therefore the loss was covered by the policy. This court will not substitute its own conclusion for the jury’s, which is supported by the evidence in the record.
Therefore, for the reasons stated, the judgment appealed is affirmed.
Affirmed.